DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the motor element is referred to using numeral 24 in Fig. 1, but the specification uses numeral 26 (see Page 13, line 3, for example).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 13, 14, 16-20, 22, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hecht et al. (US 2019/0203578, hereinafter Hecht).
	With regard to claim 1, Hecht discloses a method of operating a reciprocating system including a rod pump (Fig. 1) for pumping liquids from a wellbore, the method comprising:
determining rod position of the rod pump using a wave-based technology detector (i.e. LIDAR detector 140; “the lidar sensor 140 provides more accurate representation of the displacement of the load cell assembly 70”, paragraph 0061), the rod pump comprising a rod string (122) carrying a down hole pump (not illustrated) and a drive system including a drive motor (110) coupled to the rod string through a transmission unit (112);
communicating rod position to a data acquisition system receiving one or more other measurements (at least from load cell 70—paragraph 0005 mentions that position data and load data are combined to arrive at the calculation of a dyno card) of rod pump operation to determine rod pump performance; and
(the purpose of Hecht’s monitoring system is to optimize parameters of the pumping unit, as explained in the Background at paragraph 0026).
With regard to claims 2 and 10, Hecht discloses that the wave-based technology detector comprises a multi-dimensional imaging LIDAR (“lidar sensor 140”), radar, sonar, infrared imaging, or optical imaging detector.
With regard to claims 3, 11, and 20, Hecht discloses that the multi-dimensional imaging LIDAR includes one or more laser emitters (142), one or more optical receivers (144), and a controller (i.e. “onboard processor”, paragraph 0062) in communication with the one or more receivers and the one or more laser emitters (see paragraph 0062).
With regard to claims 5, 13, and 22, the multi-dimensional imaging LIDAR is a three-dimensional LIDAR (as it can be used to generate “3-D representations,” paragraph 0062).
With regard to claims 6, 14, and 23, the LIDAR is positioned remotely from at least certain parts of the rod pump, i.e. the downhole pump, the motor, and the walking beam.  Additionally, the LIDAR unit 20 (see Fig. 1) is positioned away from the rod string 120 by a horizontal standoff (which meets the broad and relative term “remotely”).

    PNG
    media_image1.png
    241
    348
    media_image1.png
    Greyscale

With regard to claims 8, 16, and 25, Hecht discloses that the wave-based technology detector further includes a radar and/or a sonar sensing device (40) to improve measurement performance during inclement weather or otherwise hostile environmental conditions (note that Hecht does not provide the sonar sensor explicitly for the reason of inclement weather—see paragraph 0059—but the sonar sensor 40 inherently provides such a benefit).
With regard to claim 9, Hecht discloses a method of determining operating parameters and optimizing performance of an oil or gas production rod pump, the method comprising the steps of:
determining rod position using a wave-based technology detector (140) positioned to detect the position of a rod string (122);
determining polished rod load using a system comprising a load sensor (70);
communicating rod position and polished rod load to a data acquisition system receiving one or more other measurements of rod pump operation to determine rod pump performance (processor mentioned in paragraphs 0010 and 0011, note that the processor is also receiving measurements from “one or more gas sensors” as mentioned in paragraph 0011); and
adjusting at least one operating parameter to enhance rod pump performance (the purpose of Hecht’s monitoring system is to optimize parameters of the pumping unit, as explained in the Background at paragraph 0026).
With regard to claim 17, Hecht discloses a system for determining rod position of an oil or gas production rod pump, the system comprising:
a wave-based technology detector comprising a multi-dimensional imaging LIDAR (140), radar, sonar (70), infrared imaging, or optical imaging detector positioned to detect the position of the rod string; and
a data acquisition system (i.e. processors mentioned in paragraph 0045) for receiving one or more other measurements of rod pump operation (at least from load sensor 70) and determining rod pump performance (paragraph 0026 discusses monitoring and optimizing rod pump performance using the measurements).
With regard to claim 18, Hecht discloses a load sensor (70) for determining polished rod load.
With regard to claim 19, Hecht discloses that rod pump performance is optimized (see paragraph 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht in view of Sorenson (US 2016/0356594).
	With regard to claim 4, Hecht fails to disclose that the multi-dimensional imaging LIDAR further comprises a first laser emitter that generates a first optical beam having a first wavelength and a second laser emitter that generates a second optical beam having a second wavelength.
	Sorenson discloses a LIDAR system in which multiple lasers are emitted having different wavelengths (see paragraph 0038).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hecht such that multiple emitters were employed, each having different wavelengths, as taught by Sorenson, in order to “more effectively measure” the distance “without causing interference” (Sorenson, paragraph 0038).
Claims 7, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of systems which use wave-based detection of rod pump position.
US 2020/0263531 (Fyfe et al.): See paragraph 0039.
US 2019/0218903 (Moreno et al.): See paragraph 0039.
US 4,541,274 (Purcupile): See optical encoder 48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT E FULLER/Primary Examiner, Art Unit 3676